United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, HANCOCK STATION, )
Los Angeles, CA, Employer
)
__________________________________________ )
S.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-88
Issued: June 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 10, 2007 appellant filed a timely appeal of a January 19, 2007 decision of the
Office of Workers’ Compensation Programs, affirming the rescission of a temporary aggravation
of her preexisting cervical strain and a preexisting right shoulder strain, and a September 25,
2007 decision denying her request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to rescind acceptance of a
temporary aggravation of appellant’s preexisting cervical strain and a preexisting right shoulder
strain; and (2) whether the Office abused its discretion in denying appellant’s request for
reconsideration.
FACTUAL HISTORY
On November 17, 2003 appellant, then a 38-year-old letter carrier, filed an occupational
disease claim alleging that she sustained a right shoulder injury on June 12, 2003 causally related

to a prior employment injury to her neck, shoulder and upper back on May 10, 1990. On
February 10, 2004 the Office accepted her claim for temporary aggravation of a preexisting
nonwork-related cervical strain and right shoulder strain.1 The acceptance was based on medical
reports and appellant’s assertion that she worked continuously between March to December 2002
stamping mail. On February 20, 2004 she filed a claim for compensation from March 12 to
December 2002.
In a report dated July 23, 2003, Dr. Michael Accord, an attending physiatrist, indicated
that appellant sustained a chronic sprain/strain on the right side of her neck due to her accepted
May 10, 1990 cervical strain. He opined that the major reason for her continued symptoms was
the failure of the employing establishment to provide work within her medical restrictions. On
October 20, 2003 Dr. Accord stated that the worsening of appellant’s medical condition was
caused by work assigned outside of her medical restrictions.
On December 24, 2003 the Office advised appellant that it would not reconsider her
previously denied claims merely because she filed a new claim form. Appellant was advised to
follow her appeal rights regarding the previous claims. The Office stated that it would consider
only factors of employment that had not previously been decided. It asked appellant to describe
any previously unclaimed employment activities which she believed caused or aggravated her
condition. Appellant responded that her condition worsened due to repeated use of her arm
while stamping mail from March to December 2, 2002. She contended that the employing
establishment failed to provide work within her physical restrictions.
In a December 31, 2003 report, Dr. Accord noted that appellant’s accepted right cervical
strain had developed into myofascial pain involving the right shoulder and neck. He stated:
“An MRI [magnetic resonance imaging] [scan] performed sometime ago
demonstrated chronic shoulder changes, which certainly are consistent with
deterioration in [appellant’s] initial status. I have previously indicated a number
of times that in my opinion [her] difficulties are related to the initial injury and
were exacerbated both by the failure of the [employing establishment] to
accommodate the restrictions which I placed on her over the previous 10 years
and the addition of an extended drive, requiring [appellant] to drive from Los
Angeles to Ontario and back, though she was rarely permitted to work even when
she returned to Los Angeles.
“Specifically, I would like to refer to a communication of [an Office claims
examiner], which indicates that [he] claims that [appellant’s] injuries were related
to work performed over the previous 10 years; this is absolutely false and is a
direct result of the failure of the employer to honor medical restrictions placed on
[appellant’s] accepted injury.
1

Appellant has three other claims. She filed a claim for a motor vehicle accident on May 10, 1990 that was
accepted for a cervical strain. Appellant’s compensation benefits were terminated effective March 11, 2002 on the
grounds that her condition had resolved. Her claim for an injury to her upper back, shoulder and neck on July 17,
2001 was denied. Appellant’s claim for a March 12, 2002 emotional condition was denied. The Board affirmed the
denial of appellant’s emotional condition claim. See Docket No. 05-767 (issued August 12, 2005).

2

“[Appellant] continues to see me on a weekly basis and is requiring on-going
medications….
“I continue to believe that [appellant] could work with the restrictions as [placed]
on her multiple times over the prior 10 years and I believe that she wants to return
to work. She has indicated on every occasion that she would like to work, but is
unable to do so secondary to the conditions which exacerbated her injury.”
On March 11, 2004 the employing establishment provided leave analysis forms showing
that appellant worked two and one-half hours on March 12, 2002, did not work at all between
March 13 and November 10, 2002 and worked two hours a day between November 11 and
December 2, 2002.
By letter dated March 11, 2004, the Office advised Dr. Accord of the evidence showing
that appellant did not work continuously between March and December 2002. The Office asked
him to provide a report explaining how appellant’s intermittent hours of work between March
and December 2002 caused or aggravated a medical condition.
In a March 22, 2004 report, Dr. Accord stated:
“The intermittent hours of work which [appellant] perform[ed] continuously from
the time of injury exacerbated her underlying condition, which if you recall, was a
workers’ compensation accepted cervical sprain/strain. This was an industriallyrelated injury and was previously accepted by [the Office].
“I saw [appellant] on a weekly basis during the periods in question and my
examination demonstrated spasm, limited range of motion and continuing pain,
for which [she] received weekly or semi-weekly trigger point injections with
some relief. In addition, [appellant] was placed on [pain medication].
“Aggravation was involved, though you must recall that [appellant] was sent
home most days after being told that there was no work for her within her
restrictions. She was returned to work on more than a dozen occasions with the
restrictions specified; however, her employer refused to honor these. In my
opinion, the lack of respect for medical restrictions negates the employer’s
complaints that [appellant] did not return to work.”
On April 23, 2004 the Office advised appellant of its proposed termination of her
compensation benefits based on evidence that she misrepresented the laws she worked between
March to December 2002. It noted that the employing establishment provided evidence that she
did not work between March 13 to November 10, 2002 and had worked for only two hours a day
from November 11 to December 2, 2002.
In a May 10, 2004 report, Dr. Accord stated that he treated appellant on a weekly basis
for several years. He indicated that she reported to work between March to December 2002 but
the employing establishment did not provide work within her medical restrictions. Dr. Accord
stated: “Please be advised that [appellant] was attempting to work during this time period, that

3

the work allowed was in conflict with her restrictions and that her failure to continue to work
was caused by the failure of her employer to accommodate her.”
By decision dated May 2, 2006, the Office rescinded its acceptance of a temporary
aggravation of a preexisting cervical strain and a preexisting right shoulder strain. It found that
the factual evidence established that she had misrepresented her work activity between March to
December 2002 and the medical evidence failed to establish that she had any condition causally
related to her work activity for that period.
On May 5, 2006 appellant requested a hearing.
November 14, 2006.

A telephonic hearing was held on

In a report dated November 20, 2006, Dr. Accord reiterated stated that he had treated
appellant for several years for an accepted cervical sprain that progressed to right shoulder
tendinitis as demonstrated on the MRI scan. She performed work that included repetitive use of
her right upper extremity, including repetitive stamping mail, casing mail and picking up trays of
mail which violated her medical restrictions. Appellant was told to go home after working for as
little as five minutes when her cervical and right shoulder symptoms returned. Dr. Accord stated
that the significant deterioration of her condition was caused by excessive use of her upper
extremities as a direct result of working outside her medical restrictions.
By decision dated January 19, 2007, an Office hearing representative affirmed the May 2,
2006 decision rescinding its acceptance of appellant’s claim for a temporary aggravation of a
preexisting cervical strain and a preexisting right shoulder strain.
On February 6, 2007 appellant requested reconsideration. In a January 29, 2007 report,
Dr. Accord indicated that her work in March 2002 and between November to December 2002
caused a material worsening of her condition. He stated that working for even five minutes
exacerbated her pain especially when she did not perform work within her medical restrictions.
Dr. Accord advised that appellant attempted to return to work on numerous occasions but failure
of the employing establishment to provide work within her medical restrictions caused a
deterioration of her status. Her accepted cervical sprain evolved into myofascial pain of the neck
and shoulder and then into periarthritis of the shoulder.
By decision dated September 25, 2007, the Office denied appellant’s request for
reconsideration on the grounds that the evidence was insufficient to warrant further merit review.
LEGAL PRECEDENT -- ISSUE 1
The Board has upheld the Office’s authority to reopen a claim at any time on its own
motion under 5 U.S.C. § 8128 and, where supported by the evidence, set aside or modify a prior
decision and issue a new decision.2 The Board has noted, however, that the power to annul an
award is not an arbitrary one and that an award for compensation can only be set aside in the

2

See Andrew Wolfgang-Masters, 56 ECAB 411 (2005); Linda L. Newbrough, 52 ECAB 323 (2001); see also
20 C.F.R. § 10.610.

4

manner provided by the compensation statute.3 It is well established that, once the Office
accepts a claim, it has the burden of justifying termination or modification of compensation.4
This holds true where the Office later decides that it has erroneously accepted a claim for
compensation.5 In establishing that its prior acceptance was erroneous, the Office is required to
provide a clear explanation of its rationale for rescission.6
ANALYSIS -- ISSUE 1
The Office advised appellant that it proposed to rescind the acceptance of her claim for
injury based on new evidence that she misrepresented her actual work history between March to
December 2002.
Appellant asserted that she worked continuously between March to
December 2002. However, the employing establishment provided evidence that she worked
from March 4 to 12, 2002, did not work at all from March 13 to November 10, 2002 and worked
for only two hours a day from November 11 to December 2, 2002. In light of this new evidence,
the Office asked Dr. Accord to provide a report further explaining how appellant’s intermittent
hours of work between March to December 2002 caused or aggravated her medical condition.
On March 22, 2004 Dr. Accord stated: “The intermittent hours of work which [appellant]
perform[ed] continuously from the time of injury exacerbated her underlying condition….” He
noted that she had spasm, limited range of motion and continuing pain. Dr. Accord did not
provide a detailed description of physical findings or explain how his findings demonstrated a
material worsening of appellant’s accepted temporary aggravation of her preexisting cervical
strain and right shoulder strain. He provided insufficient explanation as to how appellant’s
limited work activity between March to December 2002 caused or contributed to her condition.
Dr. Accord stated that her work activity, “since the time of injury,” i.e., May 10, 1990, caused
her disability between March to December 2002. However, in a separate claim, the Office found
that appellant’s disability causally related to her original May 10, 1990 claim had resolved as of
March 11, 2002. Dr. Accord did not provide a clear explanation as to whether the period of
work activity between March to December 2002 caused her spasm, limited range of motion and
pain and how these findings constituted a material worsening of appellant’s preexisting cervical
and right shoulder conditions.
On May 10, 2004 Dr. Accord indicated that the employing establishment did not provide
appellant with work within her medical restrictions and sent her home early. However, he did
not discuss her actual work activities on the actual days that she worked between March to
December 2002 or provide a rationalized opinion on whether such work activity caused a
material worsening of her preexisting conditions.
On November 20, 2006 Dr. Accord essentially repeated his previous assertion that the
employing establishment did not provide work within appellant’s medical restrictions. He stated
3

Doris J. Wright, 49 ECAB 230 (1997).

4

Linda L. Newbrough, supra note 2.

5

Id; Gareth D. Allen, 48 ECAB 438 (1997).

6

Delphia Y. Jackson, 55 ECAB 373 (2004); Belinda R. Darville, 54 ECAB 656 (2003).

5

that she performed work that included repetitive use of her right upper extremity, including
repetitive stamping mail, casing mail and picking up trays of mail which violated her medical
restrictions. Dr. Accord stated that the significant deterioration of appellant’s condition was
caused by excessive use of her upper extremities as a direct result of working outside her medical
restrictions. However, he provided insufficient medical rationale explaining how her brief period
of employment in March 2002 and between November to December 2002 caused a material
worsening of her preexisting cervical spine and right shoulder conditions.
In rescinding acceptance of the claim, the Office provided a clear explanation of its
rationale for the rescission. It explained that its acceptance of her claim was premised on her
misrepresentation that she worked continuously between March to December 2002 and on
medical reports that relied on this erroneous factual history. It explained that Dr. Accord’s
subsequent reports failed to adequately explain how appellant’s claimed worsening of her
condition was caused by her brief period of work in March 2002 and between November to
December 20002. For these reasons, the Board finds that the Office met its burden of proof in
rescinding its acceptance of a temporary aggravation of a preexisting cervical strain and a
preexisting right shoulder strain.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Federal Employees’ Compensation Act7 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation.
The Act states:
“(a) The Secretary of Labor may review an award for or against payment of
compensation at any time on [her] own motion or on application. The Secretary,
in accordance with the facts found on review may-(1) end, decrease, or increase the compensation previously awarded; or
(2) award compensation previously refused or discontinued.”
The Code of Federal Regulations provides that a claimant may obtain review of the
merits of the claim by setting forth arguments that either: (1) shows that the Office erroneously
applied or interpreted a specific point of law; (2) advances a relevant legal argument not
previously considered by the Office; or (3) constitutes relevant and new pertinent evidence not
previously considered by the Office.8 When an application for review of the merits of a claim
does not meet at least one of these requirements, the Office will deny the application for review
without reviewing the merits of the claim.9

7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.606(b)(2).

9

Id. at § 10.608(b).

6

ANALYSIS -- ISSUE 2
In a January 29, 2007 report, Dr. Accord opined that appellant’s work activity in
March 2002 and between November to December 2002 caused a material worsening of her
cervical back and right shoulder conditions because the employing establishment did not provide
work within her medical restrictions. This report is merely a repetition of Dr. Accord’s opinion
in his earlier reports. Therefore, it does not constitute relevant and pertinent evidence or relevant
legal argument not previously considered by the Office.
The Board finds that appellant did not submit arguments or evidence showing that the
Office erroneously applied or interpreted a specific point of law, advancing a relevant legal
argument not previously considered or constituting relevant and new pertinent evidence not
considered previously by the Office. Therefore, the Office properly denied her request for
reconsideration.
CONCLUSION
The Board finds that the Office met its burden of proof in rescinding its acceptance of
appellant’s temporary aggravation of a preexisting cervical strain and a preexisting right shoulder
strain. The Board further finds that the Office did not abuse its discretion in denying her request
for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 25 and January 19, 2007 are affirmed.
Issued: June 2, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

